United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1661
                                   ___________

United States of America,               *
                                        *
      Appellee,                         *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Jerry Lee Mutchler,                     *
                                        * [UNPUBLISHED]
      Appellant.                        *
                                        *
                                   ___________

                             Submitted: September 14, 2005
                                Filed: October 5, 2005
                                 ___________

Before MELLOY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      A jury found Jerry Lee Mutchler guilty of one count of conspiracy to
manufacture and distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), and 846. The district court1 sentenced Mutchler to 240 months in
prison, followed by a supervised release term of 10 years. Jurisdiction being proper
under 28 U.S.C. § 1291, this court affirms.



      1
       The Honorable Robert W. Pratt, United States District Court for the Southern
District of Iowa.
      Mutchler's only argument on appeal is that the evidence was insufficient to
support the jury verdict. He contends that he merely used and purchased meth, but
did not conspire to manufacture and distribute it.

       In reviewing the sufficiency of the evidence, this court views the evidence in
the light most favorable to the government, resolving evidentiary conflicts in favor
of the government, and accepting all reasonable inferences that support the jury's
verdict. United States v. Collins, 340 F.3d 672, 678 (8th Cir. 2003). Reversal is
justified only if no reasonable jury could find the defendant guilty beyond a
reasonable doubt. United States v. Chapman, 356 F.3d 843, 847 (8th Cir. 2004).

       A conviction for conspiracy to manufacture and distribute meth will be upheld
when the evidence shows the existence of a conspiracy, which the defendant knew
about and intentionally joined. See United States v. Hayes, 391 F.3d 958, 961 (8th
Cir. 2004). Mutchler contends that there is insufficient evidence that he intentionally
joined the conspiracy to manufacture and distribute meth. This court disagrees.

        At trial, at least three co-conspirators described the meth conspiracy and
Mutchler's role as a distributor. These witnesses testified that Mutchler received a
steady supply of meth for distribution and that he always promptly paid for his share
of the drugs. Three of Mutchler's customers also testified that they purchased meth
from him on a number of occasions and that they had seen him deal to at least ten
other people during 2003 and 2004. Although Mutchler objects that these witnesses
are not credible given their personal interest in cooperating with the government, it
is the jury's prerogative to believe or disbelieve such testimony. See United States v.
Espino, 317 F.3d 788, 794 (8th Cir. 2003).

       Mutchler's own testimony was, in fact, consistent with the testimony by the
government witnesses. He admitted that a meth conspiracy existed and that he knew
about it and its members. Though Mutchler claimed that he was only a customer, he

                                         -2-
admitted selling much of the meth that he bought from others. Specifically, he
admitted that one of his primary means of financial support during the life of the
conspiracy was the sale of meth.

        Physical evidence from a search of Mutchler's residence further supports the
jury's conviction. Police officers uncovered meth, packaging materials, scales, and
a firearm from Mutchler's home. Telephone records and handwritten notes also
showed calls to other members of the conspiracy and to the meth customers who
testified at trial.

       It was reasonable for the jury to conclude that Mutchler was a knowing
participant in the methamphetamine conspiracy. Accordingly, the judgment of the
district court is affirmed.

                      ______________________________




                                        -3-